Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-4,6,7,9-10,12,14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rae (US 5,232,330).
Re claims 1,7, Rae teaches a tubing assembly for a work vehicle (generally 10,12), comprising: a tube (generally 90) comprising a first end 
 	The orientations such as the plate being rearwardly-facing are not necessarily as claimed, but the orientations of known features, locating of the plate, openings and running of lines along different surfaces and directions is a matter of preference to allow individual assembly to be easiest, or provide the best protection or most efficient run of connections, or for ease of assembly depending on the individual situational needs. The reference shows varied opposite sides and bends and connections and it would have been obvious to one of ordinary skill in the art prior to filing to 
Re claims 3,9, Rae teaches the second radially- expanded portion comprises a nut (generally 96) that is configured to be tightened about the threaded portion until the nut engages the second side of the plate to trap the plate.
Re claims 4,10, Rae teaches a hose (generally 98); and a threaded coupler (generally 92,96,100) configured to couple to the threaded portion of the fitting and to a respective first end of the hose, thereby fluidly coupling the hose to the tube.
 	Re claims 6,12, Rae teaches the plate (generally 48/78); a inner plate (generally 52) comprising an additional opening (generally 60); and a outer plate (generally 62, or part of 68, etc.), wherein a first portion of the tube extends along a inner side of the inner plate, a second portion of the tube bends outwardly to pass through the additional opening, and a third portion of the tube extends through a space (generally 68) defined between the inner plate and the outer plate to enable the tube to fluidly couple to the fluid source and to enable the threaded portion of the fitting to extend through the opening in the plate.

 	Re claim 14, Rae teaches a work vehicle (generally 10,12), comprising: a chassis comprising a tower portion (generally 18); an arm (generally 28) configured to couple to an implement (generally 38); and a tubing assembly configured to provide a fluid from a fluid source (not numbered, internal to tractor) to an actuator to adjust a position of the arm, the implement, or both, the tubing assembly comprising: a tube (generally 90) comprising a first end and a second end, wherein the first end is configured to fluidly couple to the fluid source; and a fitting (generally 94,96, etc., unnumbered fitting figure 6, possibly 100 as well,  2,5,6 see figures) positioned at the second end of the tube, wherein the fitting is in 
 	The orientations such as the plate being rearwardly-facing are not necessarily as claimed, but the orientations of known features, locating of the plate, openings and running of lines along different surfaces and directions is a matter of preference to allow individual assembly to be easiest, or provide the best protection or most efficient run of connections, or for ease of assembly depending on the individual situational needs. The reference shows varied opposite sides and bends and connections and it would have been obvious to one of ordinary skill in the art prior to filing to have modified Rae as claimed to meet the needs of the individual situation for the most protective, most efficient and/or best for assembly running of the tubing, hoses and the associated openings/sides.
 	Re claims 15,16, Rae teaches a cab of the work vehicle, a fluid source and the tower portion and are understood to have standard features such as a motor, electrical system, etc., but does not mention them located as claimed. However, locating and orienting these and other well-known 
 	Re claim 17, Rae as already modified teaches the fitting comprises a first radially-expanded portion (generally 96’s, etc. see figures) in engagement with a first side of the rearwardly-facing plate and a second radially-expanded portion (generally 96’s, etc. see figures) in engagement with a second side of the rearwardly-facing plate.

Claims 2,8, are rejected under 35 U.S.C. 103 as being unpatentable over Rae (US 5,232,330) in view of Ryan (US 6,224,593).
 	Re claims 2,8, Rae does not appear to discuss the means of attaching the fitting to the tube. Brazing is a well-known means of attachment in the art and manufacturing in general and is shown for example by Ryan (column 4, line 17). It would have been obvious to one of .

Claims 5,11, are rejected under 35 U.S.C. 103 as being unpatentable over Rae (US 5,232,330) in view of Fukudome (US 8,246,286).
 	Re claims 5,11, Rae does not appear to discuss the mounting style of the further tube (generally 98, figure 2) although it seems apparent from the figures (figures 2,4-6) that it is an arm-mounted tube configured to couple to an arm (generally 28) of the work vehicle; and an additional threaded coupler configured to couple to a respective second end of the hose and a respective first end of the arm-mounted tube, thereby fluidly coupling the arm-mounted tube to the hose. Fukudome does teach these features (generally at least figures 1-3,6-8) with hose-arm clamps (generally 86), hoses (generally 78,93), coupler fittings (generally 95, many others clearly shown but not numbered) to protect the hoses from snagging during use and to allow easy replacement of individual parts to avoid the waste of needing to take larger items off for maintenance. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Rae .

 	
Allowable Subject Matter
Claims 13,19,20 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The closest prior art, Rae (US 5,232,330), does not include all of the claimed limitations as understood in light of the specification as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Rae reference in the manner required by the claims and further it would not be obvious to make the type and number of modifications needed to achieve the claimed invention in view of the known prior art.

Conclusion
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.

Applicant argues that amended limitations from dependent claims rejected under 103 have been added to claims previously rejected under 102 and thus the claims should no longer be rejected under 102. The examiner agrees and the claims are now all rejected under 103 where not deemed having allowable subject matter.
Applicant argues the obviousness of the 103 rejections. However, as shown in the previously cited references by applicant and the examiner, the orientations of walls, locations of long known common elements of work vehicles vary greatly as deemed needed for a particular situation of the vehicles. Applicant does not appear to state that applicant is the first to common up with a work vehicle with these features oriented so nor that fittings and hoses constructed to transfer fluid where needed. Instead applicant is believed to have come up with particular number of modifications and combinations of these known features to the point it is considered novel. The allowed dependent claims are where the examiner agrees with applicant that the number/degree of modifications of known items and constructions are no longer obvious.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652